        Case 5:21-mj-00016-JLT Document 16 Filed 04/16/21 Page 1 of 2


 1   DAVID A. TORRES | TORRES-STALLINGS
     A LAW CORPORATION
 2   David A. Torres, SBN135059
 3   1318 K. Street
     Bakersfield, CA 93301
 4   Tel: (661)326-0857
     Fax: (661)326-0936
 5   Email: dtorres@lawtorres.com
 6   Attorney for:
 7   CARLOS IVAN CAMPANA
                                      UNITED STATES DISTRICT COURT
 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    UNITED STATES OF AMERICA,                        Case No. 5:21-mj-00016-JLT

12                       Plaintiff,

13           v.                                        STIPULATION AND ORDER TO MODIFY
                                                       THE CONDITIONS OF RELEASE
14    Carlos Ivan Campana,
                                                       (Doc. 15)
15                       Defendants.

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE
17   JENNIFER L. THURSTON AND CHRISTOPHER D. BAKER, ASSISTANT UNITED
18   STATES ATTORNEY:
19          COMES NOW Defendant, CARLOS IVAN CAMPANA, by and through his attorney of

20   record, DAVID A. TORRES hereby requests to modify the conditions of release to allow Mr.

21   Campana to post a $20,500.00 all cash bond.

22          On April 14th, 2021, a detention hearing was held wherein Mr. Campana was ordered

23   released on a $20,500 bond package to be secured by $12,500 in cash and $8,500 secured by the

24   salvaged title of a 2017 Honda Civic owned by the defendant. I have been informed by Mr.

25   Campana’s family that the 2017 Honda was sold. As such, counsel is requesting that a full cash

26   bond be posted to the clerk of the court in the amount of $20,500.

27          I have spoken to AUSA Baker and he has no objection to the modification of the

28   conditions of release.
                                                      1
        Case 5:21-mj-00016-JLT Document 16 Filed 04/16/21 Page 2 of 2


 1
            IT IS SO STIPULATED.
 2                                                           Respectfully Submitted,
     DATED: April 16, 2021                                   /s/ David A Torres      ___
 3                                                           DAVID A. TORRES
                                                             Attorney for Defendant
 4
                                                             CARLOS IVAN CAMPANA
 5

 6
     DATED: April 16, 2021                                   /s/Christopher D. Baker_ ________
 7                                                           CHRISTOPHER D. BAKER
 8                                                           Assistant U.S. Attorney

 9

10                                            ORDER
11          IT IS SO ORDERED that the order for release be modified and that the bond package of
12   $20,500.00 be secured in full by cash.
13
     IT IS SO ORDERED.
14

15      Dated:     April 16, 2021                        _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
